NOT FOR PUBLICATION                      FILED
                        UNITED STATES COURT OF APPEALS                    JUL 9 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In re: KAMAL ZEEB,                                 No.   19-60042

                   Debtor,                         BAP No. 19-1019

------------------------------
                                                   MEMORANDUM*
KAMAL ZEEB,

                   Appellant,

  v.

SAMUEL FARAH,

                   Appellee.

                            Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
               Spraker, Kurtz, and Taylor, Bankruptcy Judges, Presiding

                                  Submitted June 1, 2020**
                                    Pasadena, California

Before: FERNANDEZ and LEE, Circuit Judges, and ORRICK,*** District Judge.

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable William Horsley Orrick, United States District Judge
for the Northern District of California, sitting by designation.
      Kamal Zeeb appeals from the Bankruptcy Appellate Panel’s decision to affirm

the bankruptcy court’s finding that his debt to Samuel Farah is nondischargeable

under 11 U.S.C. § 523(a)(6). We have jurisdiction under 28 U.S.C. § 158. We

review de novo the bankruptcy court’s conclusions of law, and we review for clear

error the bankruptcy court’s findings of fact. See In re Kadjevich, 220 F.3d 1016,

1019 (9th Cir. 2000). We affirm.

      Zeeb contends that the bankruptcy court was precluded from finding that the

state court judgment entered in Farah’s favor is nondischargeable under § 523(a)(6).

Specifically, Zeeb argues that the jury’s decision to award Farah zero damages for

Farah’s conversion claims means that the bankruptcy court could not find that Zeeb’s

breach of contract also involved tortious conduct, as required by § 523(a)(6). The

BAP explained, however, that because the jury was instructed to not award

duplicative damages, the jury likely did not award damages on the conversion claim

in order to avoid duplicative damages with the breach of contract claim. This led

the panel to conclude that Farah was not precluded from litigating his § 523(a)(6)

claim based on conversion. In reaching this conclusion, the panel relied on Coastal

Indus. Partners, LLC v. Lawson (In re Lawson), BAP No. NC-14-1153-TaPaJu,

2015 WL 1291366 (B.A.P. 9th Cir. March 20, 2015).

      We find the BAP opinion and Lawson persuasive. The jury instruction on

duplicative damages suggests that the jury did not consider whether the breach of

                                         2
contract damages could also have been awarded as conversion damages, especially

in light of the fact that the jury specifically found that all of the elements for

conversion were met. This left the bankruptcy court free to determine the extent to

which the breach of contract damages could have also been awarded as conversion

damages. Thus, the bankruptcy court was not precluded from finding that Zeeb’s

breach of contract also involved tortious conduct.

      AFFIRMED.




                                         3